DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/24/21 have been fully considered but they are not persuasive. 
The remarks argue on page 7, middle, the following:
Primary reference Yao teaches away from using a SiOz carrier to make a catalyst as required by claim 1 and none of the three secondary references, i.e., Sun, Rooth, and Jain, teaches or even suggests a method of making a catalyst by using SiO> as a carrier. To reiterate from above, claim 1 requires that only SiOz be used as a carrier.' In other words, the carrier in the catalyst prepared by the method of claim 1 is a SiO2 carrier. By contrast, while listing SiO2 as one of numerous carriers (i.e., support materials), Yao explicitly states that “[m]ore preferably, the support material can contain at least 95 weight percent AbOs.” See Yao, column 3, lines 33-38. It is well known in the field that Al2O3 is substantially different from SiOz in various aspects. For example, while Al2O3 is an electrical insulator, SiOz is a semiconductor. See, e.g., https://en.wikipedia.org/wiki/Aluminium_oxide and https://en.wikipedia.org/wiki/Silicon_dioxide, copies co-filed herewith as “Exhibit A” and “Exhibit B”, respectively. Given the Yao teaching, one would have used Al2Os, not SiO2 required by claim 1, as a carrier to make a catalyst.

Turning to Sun, Rooth, and Jain, these three secondary references do not teach or even suggest preparing a catalyst using a SiO carrier as required by claim 1. Indeed, (1) both Sun and Rooth were relied on by the Examiner for teaching atomic layer deposition of a promoter precursor vapor to form a monolayer of a promoter and (2) Jain was relied on by her for teaching an iron content and a Pt content of a catalyst, not for teaching a specific carrier.


	Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994)”.

The remarks on page 8 argue the following:
		Contrary to the Examiner’s assertion, one would not have been motived to combine the teachings in Yao with those in Sun and Rooth, regardless of the teachings in Jain.
		As conceded by the Examiner, (i) Yao teaches a catalyst containing iron as a promoter and (ii) Sun and Rooth each teach a catalyst containing iron oxide as a promoter. As iron, i.c., a metal, is substantially different from iron oxide, i.e. a non- metal, one would not have replaced iron contained in the Yao catalyst with iron oxide contained in either the Sun or Rooth catalyst and arrive at the catalyst prepared by the method of claim 1.

		In addition, Sun explicitly states that “[t]he results suggests that the unusual activity of the ultra-thin FeO films is intimately connected to the formation of an oxygen- rich oxide film reacting with CO at steady stated through a red-ox process. However, under CO-rich conditions, a dewetting of the film occurs that causes the catalyst’s deactivation.” See Sun, page 360, left column, third paragraph, lines 4-9. Put differently, a catalyst containing a monolayer of iron oxide exerts higher catalytic activity in catalyzing CO oxidation than that containing a multilayer 
		On this second ground, claim 1 is by no means obvious over Yao in view of Sun and Rooth, despite the teachings in Jain. In fact, Jain was cited merely for teaching an iron content and a Pt content of a catalyst.

As to the remarks on page 8 concerning the use of iron in the primary Yao references as opposed to iron oxide in the other secondary, tertiary and quaternary references, this is respectfully acknowledged but disputed here.
The Yao reference is not entirely clear on the final state of their iron material, but it is contended that the iron produced is in the form of iron oxide.  First, Yao states that the iron used is iron oxide (col. 4, lines 1-2) prior to drying and calcination of the product, col. 4, lines 3-4).  Yao describes the iron as just iron, and not iron oxide, but it is respectfully stated that one of ordinary skill in the art would know that based on the process of Yao, that an iron oxide was in-fact product.  The office directs the reader to the following prior art example, specifically Kolts (US Pat.: 5017357).  
Similar to Yao, Kolts describes a CO oxidation catalyst (see abstracts in both references) that employs a Pt and iron component (see abstract in Kolts and Yao).  In the process of making the catalyst in Yao, the process involves impregnating the support (in this case it can be alumina, silica or a number of other inorganic oxides, col. 3, lines 30-37 for types of supports) with Pt and iron by dissolving the metal precursors in a solvent (col. 3, lines 30-35 in Yao).  In 
The product formed in Kolts is an iron oxide (col. 3, lines 62-63).  Additionally to this step, Kolts may include an additional reducing step (unless in Yao) (col. 3, lines 67-68 to col. 4, lines 1-2).  However Kolts explains that even with a reducing step, the iron oxide is not substantially reduced to just iron (col. 4, lines 10-13), such that the majority of the iron in the end-product is iron oxide (col. 4, lines 11-12).
Therefore, it is posited that the end-product made in Yao is in-fact iron oxide.

	As to the second issue regarding the Sun reference and the statement cited on pg. 360, left column, 3rd para, lines 4-9 that allegedly state that “a catalyst containing a monolayer of iron oxide exerts higher catalytic activity in catalyzing CO oxidation than that containing a multiplayer of iron oxide when and only when it is in an oxygen-rich atmosphere, not in a CO-rich atmosphere”.  This is respectfully disputed.  This section of the Sun reference is not comparing the difference between a multi-layer iron oxide and a monolayer but instead is describes the activity and deactivation of the FeO-containing catalyst under different CO:O2 ratios.  The catalytic composition is the same, while the gas fed to the catalyst is varied to examine the activity and deactivity of the material. 
	The gas fed into the catalyst after formation of the catalytic material is not part of the applicant’s invention however.  

	Next, the remarks on pg. 9 argue the rejection of claim 7 in the following way:
The non-obviousness of claim 7 does not reside in how to obtain a supported catalyst precursor. As set forth above, claim 1, from which claim 7 depends, is non-obvious over Yao, Sun, Rooth, and Jain on two independent grounds. See, Parts I and II, supra, pages 7-8. So is claim 7. The additional citation of Yang does not invalidate these two grounds for non-obviousness as this reference, like Yao, Sun, Rooth, and Jain, also fails to (i) teach or suggest making a catalyst by using a SiOz carrier and (ii) motivate a person skilled in the art to prepare a catalyst by using a monolayer of iron oxide via atomic layer deposition, both required by claim 7.

	The remarks are respectfully disputed here for the following reasons.   As explained earlier, the primary reference discloses iron oxide on silica (see remarks above) and those arguments are re-iterated in this section.

	As to the finality, in the last office-action, the rejection stated that “As to claims 12 and 13,”, which was a typographical error and has been amended to now say “As to claims 13 and 14”.  It was clear from the context since claim 12 was previously treated in the rejection and no new grounds of rejection has been made in this action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 5, 6, 10, 11, 12, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao (US Pat.: 7029640) and in view of Sun, et al. “Monolayer iron oxide film on Pt promotes low temperature CO oxidation” and in view of Rooth, et al. “Atomic Layer Deposition or Iron oxide thin films. . “ and in view of Jain, S. et al. “Controlled modification”.
Yao describes a catalyst used in the oxidation of CO (col. 1, lines 7-15).  The catalyst is made by taking a support, that can be silica (col. 3, lines 30, 35) and then impregnating that support with platinum and iron (col. 3, lines 39-40).  The amount of Pt: iron can range from 0.5:1 to 4:1 (see claim 14).  
Yao does not teach that the iron oxide is added to Pt in the form of an atomic layer ontop of the Pt.
Sun describes use of a monolayer of iron oxide film on a platinum for use in CO oxidation (title).  The reference explains that when FeO thin films in the form of a monolayer was used over a thick iron oxide layer, there was more catalytic activity (abstract).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a monolayer of iron oxide on the Pt catalyst, as taught by Sun for use in the iron oxide/Pt/substrate catalyst of Yao because Sun explains that this configuration has superior catalytic activity in the oxidation of CO.
As to the method by which the iron oxide is applied to produce the monolayer, this feature is taught by Rooth.
	Rooth describes a way to depositing iron oxide as a thin film onto a silicon support (abstract).  The process describes depositing iron oxide on silicon substrate at a temperature from 350-500 degrees C (abstract) in a reactor (see experimental, para. 4, line 1).  Here, iron precursor, ferrocene, and oxygen are employed with nitrogen gas (see experimental, para. 2).  Ferrocene is in the form of a gas (introduction, col. 2, last para).  Oxygen is fed after addition of ferrocene (see experimental section, para. 3).  This oxygen addition step can be considered the step used to convert the iron precursor to oxidation.  As to step b, Rooth describes use of an inert gas that is fed along with the iron precursor onto the depositing substrate surface (see above), but does not state that the reason the inert gas is added is to adsorb the iron precursors vapor into the surface of the support.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same compound used the same way to perform the same result would function the same way.
	As to the use of the Rooth process in the catalyst of Yao and Sun, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a known means of depositing a monolayer of iron oxide on a substrate, as taught by Rooth for use in an iron oxide deposited thin-film catalyst of Yao and Sun because Sun explains that use of a thin film of iron oxide has superior catalytic functions over the bulk-form.
	As to the amount of iron oxide and Pt in the catalyst, Yao teaches a ratio of how much each metal is in the catalyst to each other, but the reference does not describe the total weight % of the catalyst components.
Jain describes a Pt-supported catalyst modified by a promoter, such as Fe, Ni and Co (abstract).  The promoter is in oxide-form (abstract).  The total amount of promoter metal can range from 0.15 to 0.25 wt % (abstract).  Pt can be in the catalyst is a 1:2 ratio (abstract), which overlaps the 0.1-10 wt% range claimed.
The promoter metal covers the Pt metal as a monolayer (page 352, col. 1, lines 5-6, 9-10), partial or full monolayer (page 350, col. 2, lines 8-9).   The catalyst used in Jain is one that oxidizes CO (title).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Pt and iron oxide in the CO oxidation catalyst in an amount of 0.15 to 0.25 wt % for iron oxide and 0.15-0.5 wt% of Pt, as taught by Jain for use in the catalyst of Yao, Sun and Rooth because this amount of Pt and iron oxide is effective for use in a CO oxidation catalyst.

	As to Claims 3 and 4, Rooth teaches that ferrocene is used as the precursor and oxygen as the oxidizing agent (see above).

	As to Claim 5, Rooth teaches that between feeding ferrocene and oxygen, the reactor is purged (see experimental section, para. 4).  

	As to Claim 6, Rooth explains that the process is repeated into a growth cycle (see section 2, results and discussion, para. 1) and repeated at least 3 times (see introduction, col. 2, lines 11-17).  

	As to Claim 10, Yao teaches that their catalyst is used to oxidize CO in a hydrogen stream (title).  

	As to Claim 11, Yao explains that the catalyst can be regenerated by heating at 300 degrees C and then purged with H2 (col. 5, lines 17-20).

	As to Claim 12, Yao teaches the features described above.  Although Yao does not teach that the heating step at 300 degrees C occurs in oxygen, since air contains oxygen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the first step is performed in oxygen.

	As to Claims 13 and 14, Yao teaches that the ratio of O2 to CO may ranges from 0.5 to 4 moles of O2 to 1 mole of CO (col. 3, line 20).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao, Sun, Rooth and Jain as applied to claim 1 above, and further in view of Yang, et al. “Electron Exchange. . “.
Rooth teaches use of ferrocene, but not how it was obtained. 
Yang explain in 1980 that ferrocene was purchased from Alfa Chemical Co (pg. 3098, col. 2, para. 1, first full).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to purchase the ferrocene of Rooth for use in the catalyst of Yao and Sun because Yang explains that ferrocene was known to be purchasable at the time.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

August 17, 2021